—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered February 22, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Justice O’Brien has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The defendant’s contention that the court’s Sandoval ruling was erroneous is largely unpreserved for appellate review (see, CPL 470.05 [2]), and, in any event, is without merit (see, People v Walker, 83 NY2d 455, 460-462; People v Carr, 229 AD2d 446; People v Ingram, 205 AD2d 801; People v McFarlane, 205 AD2d 447; People v Cowan, 193 AD2d 753; People v Alexander, 176 AD2d 947; People v Boyd, 150 AD2d 786; People v Magee, 126 AD2d 573). Nor was the defendant prejudiced by the late disclosure of the chemist’s notes (see, People v Thomas, 177 AD2d 728; People v Provenzano, 154 AD2d 486; People v Barreto, 143 AD2d 920).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or relate to harmless error. Miller, J. P., O’Brien, Altman and Goldstein, JJ., concur.